MORRISON, Presiding Judge.
The offense is sending an anonymous letter, as denounced by Article 1295, V.A.P.C.; the punishment, 30 days in jail and a fine of $250.00.
The appellant plead guilty to the information and waived a trial by jury. He now appeals, contending that the evidence is insufficient to support the conviction because in the envelope with the unsigned letter which reflected upon the chastity of the woman to whom it was addressed there was also a check signed by the appellant. He reasons from this that his identity was therefore known. In Bradfield v. State, 73 Texas Cr. Rep. 353, 166 S.W. 734, this court had before it a similar contention where *535the evidence showed that the accused wrote the anonymous letter in the presence of the female to whom it was addressed and delivered it to her. See also Belk v. State, 102 Texas Cr. Rep. 561, 278 S.W. 843.
We further observe that when the appellant plead guilty “all the material averments in the information were admitted.” Hawkins v. State, 158 Texas Cr. Rep. 406, 255 S.W. 2d 875, and the cases there cited.
The judgment is affirmed.